Citation Nr: 0104895	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-11 183A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE


Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.



ATTORNEY FOR THE BOARD


L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from March 1994 to June 
1996.  Her claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO). 


FINDINGS OF FACT

1.  The veteran first entered on active duty after June 30, 
1985.

2.  The veteran did not serve her three-year obligated period 
of active duty.

3.  The veteran was not discharged or released from active 
duty because of a service-connected disability, a preexisting 
medical condition not characterized as a disability, for 
hardship, for convenience of the Government after completing 
30 months of a three-year enlistment, involuntarily for 
convenience of the Government as a result of a reduction in 
force, or for a physical or mental condition not 
characterized as a disability and not the result of her own 
willful misconduct, but which interfered with her performance 
of duty.

4.  The veteran did not serve in the Selected Reserve 
following her initial period of active duty.

5.  The veteran was not separated involuntarily or pursuant 
to voluntary separation incentives.



CONCLUSION OF LAW

The evidence does not satisfy the basic eligibility criteria 
for entitlement to educational assistance benefits under 
Chapter 30, Title 38, United States Code.  38 U.S.C.A. §§ 
3011, 3012, 3018A, 3018B (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 21.7042, 21.7045 (2000); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 103, 114 
Stat. 1822, 1826 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she should be found eligible for 
Chapter 30 educational assistance benefits on the following 
bases: (1) She served in excess of two years of a three-year 
commitment; (2) She was discharged because she had a child; 
(3) She followed her supervisor's recommendation to accept an 
early discharge based on hardship; (4) She was not given the 
option to enlist in the Reserves and instead was transferred 
to Individual Ready Reserves; and (5) She paid $1,200 to 
participate in the Chapter 30 program. 

During the pendency of the veteran's appeal, on November 1, 
2000, Congress revised the law governing, in pertinent part, 
eligibility for educational assistance benefits under Chapter 
30.  For instance, 38 U.S.C.A. § 3011(a)(1)(A)(i) was amended 
to allow a veteran who first entered on active duty after 
June 30, 1985 eligibility for Chapter 30 benefits if he or 
she served an obligated period of active duty of at least two 
years.  See Veterans Benefits and Health Care Improvement Act 
of 2000 (Act), Pub. L. No. 106-419, § 103, 114 Stat. 1822, 
1826 (2000).  The RO has not considered the veteran's claim 
pursuant to this Act.  However, because the Act does not 
substantively change any provision applicable to the 
veteran's claim (the veteran's obligated period of active 
duty not having been served), such consideration is not 
necessary and the Board may proceed in adjudicating the 
veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

To establish eligibility for education benefits under Chapter 
30, an individual must have first entered on active duty as a 
member of the armed forces after June 30, 1985.  38 U.S.C.A. 
§ 3011(a)(1)(A) (West 1991); 38 C.F.R. § 21.7042(a)(1) 
(2000). The individual also must have served an obligated 
period of active duty of at least two years of continuous 
active duty.  38 U.S.C.A. § 3011(a)(1)(A)(1) (West 1991 & 
Supp. 2000) as amended by Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 103, 114 
Stat. 1822, 1825 (2000).  In this case, the evidence 
indicates that the veteran first entered on active duty in 
March 1994.  Therefore, she has satisfied the first prong of 
38 U.S.C.A. § 3011.  The veteran has failed to satisfy the 
second prong, however, as a DD Form 214 (Certificate of 
Release or Discharge from Active Duty) and computerized 
Department of Defense (DOD) data show that she did not serve 
her obligated period of active duty.  Rather, she served two 
years, two months, and twenty-six days of an initial three-
year enlistment period.

That notwithstanding, an individual who does not qualify for 
Chapter 30 benefits under the aforementioned provisions, may 
be entitled if she was discharged or released from active 
duty for a service-connected disability, a preexisting 
medical condition not characterized as a disability, 
hardship, convenience of the Government after serving 30 
months of a three-year enlistment or 20 months of a less than 
three-year enlistment, involuntarily for convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of her own willful misconduct, 
but which interfered with her performance of duty.  38 
U.S.C.A. § 3011(a)(1)(B) (West 1991 & Supp. 2000) as amended 
by Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 103, 114 Stat. 1822, 1825 (2000).  
Again, the evidence does not satisfy the aforementioned 
criteria as the DD Form 214 notes that the veteran was 
discharged honorably from service for "Parenthood" and DOD 
data show the separation reason as "COG."

Based on the veteran's allegation that she received a 
discharge for hardship, the RO sought clarification from 
personnel at the Department of the Army as to whether the 
veteran's discharge for "parenthood" should be construed as 
a discharge for "convenience of the government," as 
reported by DOD computer records or a discharge for 
"hardship."  In April 1999, an individual from the Army 
responded via e-mail that anyone separated for parenthood 
after October 1, 1993 receives a discharge based on 
convenience of the government.  Apparently, in April 1996, 
the veteran endeavored to have her discharge reason 
recharacterized; however, to date, she has been unsuccessful 
in her endeavor.

In light of the foregoing, the veteran clearly is not 
eligible for Chapter 30 benefits under 38 U.S.C.A. § 
3011(a)(1)(B), as she was not discharged for a service- 
connected disability, a preexisting medical condition not 
characterized as a disability, hardship, convenience of the 
Government after serving 30 months of a three-year enlistment 
or 20 months of a less than three-year enlistment, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of her own willful misconduct, but which interfered 
with her performance of duty.  Rather, she was discharged for 
convenience of the Government after serving only twenty-six 
months of a three-year enlistment.

An individual like the veteran, who served at least two years 
of continuous active duty after June 30, 1985, may also be 
eligible for Chapter 30 benefits provided that, thereafter, 
she served at least four continuous years of service in the 
Selected Reserve.  38 U.S.C.A. § 3012(a)(1)(A) (West 1991) as 
amended by Veterans Benefits and Health Care Improvement Act 
of 2000, Pub. L. No. 106-419, 114 Stat. 1822 (2000).  In this 
case, the veteran has admitted that, following her June 1996 
discharge, she was transferred to the Individual Ready 
Reserve, not to the Selected Reserve.  Therefore, her 
eligibility may not be established under these statutory and 
regulatory provisions.

Notwithstanding any of the aforementioned provisions, an 
individual who was separated involuntarily or pursuant to 
separation incentives may be entitled to Chapter 30 benefits 
under 38 U.S.C.A. §§ 3018A, 3018B (West 1991 & Supp. 2000) 
and 38 C.F.R. § 21.7045 (2000), provided certain criteria are 
met.  Again, however, the veteran does not meet these 
criteria as she separated voluntarily and not pursuant to 
voluntary separation incentives.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that any disagreement a veteran may have 
with a discharge classification must be raised with the Board 
for the Correction of Military Records, not with VA.  Harvey 
v. Brown, 6 Vet. App. 416, 424 (1994); see also 10 U.S.C. § 
1552(a)(1) (indicating that the Secretary of a military 
department may change a military record to correct an error 
or to remove an injustice).  The veteran has already 
requested that the narrative reason for her discharge be 
changed.  Should she succeed in challenging the reason for 
her discharge through the proper channels in the future, she 
may then satisfy the unambiguous eligibility criteria stated 
above.  At this point, however, she has failed to prove that 
she is eligible for education benefits based on her discharge 
classification.

The Board is cognizant that the veteran may have been 
misinformed by her supervisor regarding her eligibility 
status; however, that fact alone is insufficient to confer 
eligibility under Chapter 30.  In this regard, the Court has 
held that the remedy for breach of any obligation to provide 
accurate information about eligibility before or after 
discharge cannot involve payment of benefits where the 
statutory eligibility requirements for those benefits are not 
met.  Harvey, 6 Vet. App. at 424; see also McTighe v. Brown, 
7 Vet. App. 29, 30 (1994) (holding that because the payment 
of government benefits must be authorized by statute, the 
fact that a veteran may have received erroneous advice from a 
government employee cannot be used to estop the government 
from denying benefits).

Finally, the Board acknowledges the veteran's request for a 
refund of her Chapter 30 contributions and notes that the RO 
denied this request in April 1999.  However, for the purpose 
of providing her additional information on this matter, the 
Board notes that applicable law governing the reduction of 
basic pay to establish Chapter 30 educational assistance 
specifies that the basic pay of any individual shall be 
reduced by $100 for each of the first 12 months that such 
individual is entitled to such pay, and that any amounts by 
which the basic pay of an individual is reduced shall revert 
to the Treasury and shall not be considered to have been 
received or to be within the control of any such individual.  
38 U.S.C.A. § 3011(b) (West 1991).  See also OPM v. Richmond, 
496 U.S. 414, 424 (1990) (holding that the payments of money 
from the Federal Treasury are limited to those authorized by 
statute).

However, in an advisory opinion from the VA's Office of 
General Counsel dated February 23, 1993, the General Counsel 
indicated that, where an individual did not meet the Chapter 
30 eligibility criteria, the individual was not legally a 
Chapter 30 participant and reduction of her basic pay by 
$1,200 was contrary to statutory authority and erroneous.  
Based on this opinion, restitution of such pay to the veteran 
may be in order.  That notwithstanding, according to the 
General Counsel, VA does not have any control over the monies 
reduced from a veteran's basic pay nor the statutory 
authority to return that money.  Instead, each specific 
branch of the Armed Forces is responsible for the restoration 
of funds.  O.G.C. Advisory 13-93 (Feb. 23, 1993).  Thus, 
while the Board sympathizes with the veteran, it has no legal 
authority to refund the veteran's contributions.  Rather, the 
Board suggests that it is more appropriate for the veteran to 
address her dispute directly to the Department of the Army, 
an entity separate from the VA, and to request a refund 
therefrom.

The legal criteria governing basic eligibility requirements 
for Chapter 30 educational assistance benefits are clear and 
specific, and the Board is bound by them.  Based on the 
foregoing, the Board finds that the veteran has failed to 
establish that she is eligible for such benefits.  As the law 
in this case is dispositive, the claim must be denied based 
on a lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

 

ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

